Biddle, J.
In this ease the appellee had judgment in its favor on a demurrer to the appellant’s complaint, in the Superior Court, at special term.
An appeal was taken to the general term, wherein the judgment was affirmed, from which an appeal was taken to this court.
In the transcript we find this entry:
“ The appellant files an abstract of the entry docket, and the following assignment of errors in this cause: [Not on file.]”
But no assignments of error appear in the transcript, as made at the general term.
In this court the appellant has properly assigned as error, that “ Said court in general term erred in affirming the judgment in special term,” and also assigns as error, that the court in special term erred in sustaining the de*299murrer to each, paragraph of the plaintiff’s complaint. This second assignment of error is made too late in this court. We have frequently decided that we can consider* nothing in this court except the assignments of error made in the superior court at general term. This practice is well settled. Huffman v. The Indiana National Bank of Indianapolis, 51 Ind. 394; Selling v. Jones, 52 Ind. 409; Alexander v. The North- Western Christian University, 57 Ind. 466; Miller v. The State, ex rel. Harrington, 61 Ind. 503.
There being no assignments'of error made at the general term of the superior court in the transcript, no question is presented to this court for decision. .
The judgment is affirmed.